          Case 1:20-cr-00633-NRB Document 16 Filed 01/04/21 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 United States of America                                                        Protective Order

                 v.                                                              20 Cr. 633 (NRB)

 Laurell Wells, and
 Georgia Ward,

                            Defendants.


       Upon the application of the United States of America, with the consent of the undersigned

counsel, and the defendants having requested discovery under Fed. R. Crim. P. 16, the Court

hereby finds and orders as follows:

       1. Disclosure Material. The Government will make disclosure to the defendant(s) of

documents, objects and information, including electronically stored information (“ESI”), pursuant

to Federal Rule of Criminal Procedure 16, 18 U.S.C. §3500, and the Government’s general

obligation to produce exculpatory and impeachment material in criminal cases, all of which will

be referred to herein as “disclosure material.” The Government’s disclosure material may include

material that (i) affects the privacy and confidentiality of individuals; (ii) would impede, if

prematurely disclosed, the Government’s ongoing investigation of uncharged individuals; (iii)

would risk prejudicial pretrial publicity if publicly disseminated; and (iv) that is not authorized to

be disclosed to the public or disclosed beyond that which is necessary for the defense of this

criminal case.

       2. Sensitive Disclosure Material. Certain of the Government’s disclosure material,

referred to herein as “sensitive disclosure material,” contains information that includes the

personally identifying information of third-party victims. The Government’s designation of

material as sensitive disclosure material will be controlling absent contrary order of the Court.
          Case 1:20-cr-00633-NRB Document 16 Filed 01/04/21 Page 2 of 5




NOW, THEREFORE, FOR GOOD CAUSE SHOWN, IT IS HEREBY ORDERED:

        1. Disclosure material shall not be disclosed by the defendant or defense counsel, including

any successor counsel (“the defense”) other than as set forth herein, and shall be used by the

defense solely for purposes of defending this action. The defense shall not post any disclosure

material on any Internet site or network site to which persons other than the parties hereto have

access, and shall not disclose any disclosure material to the media or any third party except as set

forth below.

        2. Disclosure material, including sensitive disclosure material, may be disclosed by counsel

to:

            (a) Personnel for whose conduct counsel is responsible, i.e., personnel employed by or

retained by counsel, as needed for purposes of defending this action;

            (b) Prospective witnesses for purposes of defending this action.

        3. Sensitive disclosure material may be reviewed with the defendants and prospective

witnesses only in the presence of counsel, or paralegals or associate counsel, and defendants and

prospective witnesses may not maintain possession of sensitive disclosure material.

        4. The Government may authorize, in writing, disclosure of disclosure material beyond that

otherwise permitted by this Order without further Order of this Court.

        5. This Order does not prevent the disclosure of any disclosure material in any hearing or

trial held in this action, or to any judge or magistrate judge, for purposes of this action. All filings

should comply with the privacy protection provisions of Fed. R. Crim. P. 49.1.




                                                   2
          Case 1:20-cr-00633-NRB Document 16 Filed 01/04/21 Page 3 of 5




       6. The Government has advised that information that may be subject to disclosure in this

case may be contained within ESI that the Government has seized, pursuant to warrants issued

during the course of the investigation, from various computers, cell phones, and other devices and

storage media. This ESI was seized from Laurell Wells. Upon consent of all counsel, the

Government is authorized to disclose to counsel for the defendants, for use solely as permitted

herein, the entirety of such seized ESI as the Government believes may contain disclosure material

(“the seized ESI disclosure material”). The defendants, defense counsel, and personnel for whose

conduct counsel is responsible, i.e., personnel employed by or retained by counsel, may review

the seized ESI disclosure material to identify items pertinent to the defense. They shall not further

disseminate or disclose any portion of the seized ESI disclosure material except as otherwise set

forth under this Order.

       7. Except for disclosure material that has been made part of the record of this case, the

defense shall return to the Government or securely destroy or delete all disclosure material,

including the seized ESI disclosure material, within 30 days of the expiration of the period for

direct appeal from any verdict in the above-captioned case; the period of direct appeal from any

order dismissing any of the charges in the above-captioned case; or the granting of any motion

made on behalf of the Government dismissing any charges in the above-captioned case, as

consistent with defense counsel’s ethical and professional obligations, whichever date is later.

       8. As may be appropriate: The defense shall provide a copy of this Order to prospective

witnesses and persons retained by counsel to whom the defense has disclosed disclosure material

or the Government’s ESI production. All such persons shall be subject to the terms of this Order.


                                                 3
            Case 1:20-cr-00633-NRB Document 16 Filed 01/04/21 Page 4 of 5




Defense counsel shall maintain a record of what information has been disclosed to which such

persons.

                                   Retention of Jurisdiction
       10. The provisions of this order shall not terminate at the conclusion of this criminal

prosecution and the Court will retain jurisdiction to enforce this Order following termination of

the case.

AGREED AND CONSENTED TO:

   AUDREY STRAUSS
   United States Attorney

by: _____________________________                      Date: _12/9/2020____________
    Daniel G. Nessim
    Assistant United States Attorney


   ___________________________                         Date: _____________________
                                                             12/17/2020
   Zawadi Baharanyi
   Counsel for Laurell Wells


   ___________________________                         Date: _____________________
   Florian Miedel
   Counsel for Georgia Ward

SO ORDERED:

Dated: New York, New York
       __________________
                                         ____________________________________________
                                         THE HONORABLE NAOMI REICE BUCHWALD
                                         UNITED STATES DISTRICT JUDGE




                                               4
            Case 1:20-cr-00633-NRB Document 16 Filed 01/04/21 Page 5 of 5




Defense counsel shall maintain a record of what information has been disclosed to which such

persons.

                                   Retention of Jurisdiction
       10. The provisions of this order shall not terminate at the conclusion of this criminal

prosecution and the Court will retain jurisdiction to enforce this Order following termination of

the case.

AGREED AND CONSENTED TO:

   AUDREY STRAUSS
   United States Attorney

by: _____________________________                      Date: _12/9/2020____________
    Daniel G. Nessim
    Assistant United States Attorney


   ___________________________                         Date: _____________________
   Zawadi Baharanyi
   Counsel for Laurell Wells


   ___________________________                               12-29-2020
                                                       Date: _____________________
   Florian Miedel
   Counsel for Georgia Ward

SO ORDERED:

Dated: New York, New York
       _________________
       January   4, 2021
                                         ____________________________________________
                                         THE HONORABLE NAOMI REICE BUCHWALD
                                         UNITED STATES DISTRICT JUDGE




                                               4
